DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a method of counting particles, classified in G01N 15/10.
II. Claims 7-16, drawn to a particle analyzer, classified in G01N 15/12.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the method of Invention I can be practiced by an apparatus that is distinct from the apparatus of Invention II. Specifically, the method of Invention I can be practiced by an apparatus lacking the various features (e.g. tubes, valves, serially arranged reactions cells for performing multistage dilution) associated with the apparatus of Invention II, given that the claims of Invention I are silent regarding said features. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are classified in different sections of the CPC, as indicated above. Moreover, the inventions recite mutually exclusive subject matter. Specifically, the claims of Invention II recite features (e.g. tubes, valves, serially arranged reactions cells) absent in Invention I. Conversely, the claims of Invention I recite subject matter (testing a blood sample) that is not evident in Invention II. Consequently, a serious search and/or examination burden would be imposed on the examiner if the inventions are not restricted. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species: 
I. Claims 5 and 13, directed to a pore unblocking operation involving reversing fluid flow dislodge a pore blocking material.
II. Claims 6 and 14, directed to a pore unblocking operation involving burning a pore blocking material. 
The species are independent or distinct because they are patentably distinct means of unblocking a pore. Naturally, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 12 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Kory Christensen on February 16, 2022, a provisional election was made with preservation of traverse to prosecute Invention II and Species I, which encompass claims 7-13, 15 and 16. Affirmation of this election must be made by Applicant in replying to this Office action. Claims 1-6 and 14 are withdrawn from further consideration by the examiner, albeit claim 14 is subject to rejoinder upon the allowance of claim 12.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 27, 2020 is being considered by the examiner.
Claim Objections

In lines 13-14 of claim 7, the limitation “and injects” should be changed to “inject”. 
Likewise, in lines 11-12 of claim 15, the limitation “and injects” should be changed to “inject”. 
In line 3 of claim 8, the limitation “acquiring the sample again” should be changed to “acquires the residual sample”.
In addition, the limitation “an opened status” in line 4 should be changed to “the opened status”. Claim 7 establishes a proper antecedent basis for the limitation. 
In claims 7, 12, 15 and 16, the limitation “suspend a next sample test” should be changed to “suspend the counting”. According to the claims, pore blocking is monitored while performing the counting step. Given that the next sample test has not begun, there is no next sample test to “suspend”.  
Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of US 9,714,916 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 9,714,916 B2 anticipate the respective claims of the instant application.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-13, 15 and 16 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant, regards as the invention.
Claims 7, 12, 15 and 16 are indefinite because the scope of the limitations “counting the sample” and “re-count the sample” is indefinite. First, it is unclear how a sample can be counted. Based on context, it appears that the limitation intends to convey that particles (e.g. cells) in the sample are counted/re-counted. The claims should be amended to clarify the nature of the counting/re-counting. Second, given that the claimed analyzer is configured to obtain and count another aliquot of the sample (i.e. residual diluted sample) if pore blocking is detected, the intended scope of the limitation “re-count” is quantitative analysis, it is unclear how counting essentially two different aliquots of a sample constitutes “re-counting”.
Claim 8 is indefinite for multiple reasons. First, it is replete with grammatical errors, as indicated above. Second, based on context, it appears that the “discharge control signal” controls the valve to be in the opened status. Yet, the outputting of the discharge control signal and the valve opening occur as separate steps according to the claim. The relationship, if any, between the two clauses of claim 8 is unclear. To obviate the rejection, the claim must specify what the discharge control signal does. 
Claim 13 is indefinite because the subject matter of the claim is directed to a “further” component of the claimed unblocking operation. If so, it is unclear what the unblocking operation recited in claim 12 intends to encompass. 
Likewise, claim 14 is indefinite. While claim 14 is withdrawn, it is being examined for formalities because it is subject to rejoinder.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
Claims 7-13, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagai et al. (US 6,909,269 B2) in view of Atchley et al. (US 8,146,407 B2).
With respect to claims 7 and 15, Nagai et al. disclose a particle analyzer for analyzing a sample containing particles (e.g. cells), the analyzer comprising (see Figs. 1 and 12):
a plurality of reaction cells (51, 52 and SC of element 53), where a sample undergoes multistage dilution until the sample of a desired dilution ratio is obtained in a last reaction cell SC*, said last reaction cell SC comprising a liquid inlet tube (conduit connecting cell 52 to cell SC, see lines 53-62, col. 10), a liquid outlet tube (tube connected to “open air”, see Fig. 12), and a liquid discharging tube (conduit comprising V2, see Fig. 12), said liquid discharging tube having a liquid discharge valve V2 which switches between a closed status and an opened status based on a control signal; 
a counting system, which comprises a counting cell 4/5, said counting system counting the sample injected into the counting cell and outputs a pore voltage (see lines 20-25, col. 5); 
a liquid addition system P configured to acquire a portion of the diluted sample from the last reaction cell SC and inject the acquired diluted sample into the counting cell (see lines 10-15, col. 11); and 
a signal processing and control apparatus 102 (see Fig. 2) configured to acquire the pore voltage, control the liquid discharge valve V2 of the last reaction cell SC to be in a closed status so as to maintain a residual diluted sample in the last reaction cell SC after the liquid addition system P acquires the diluted sample from the last reaction cell SC (see lines 63-65, col. 10 disclosing that liquid discharge valve V2 is closed once the liquid addition system P acquires the diluted sample from the reaction cell SC), and inject the acquired diluted sample into the counting cell 4/5 (see lines 10-15, col. 11). 
The method disclosed by Nagai et al. differs from the claimed invention in that Nagai et al. do not disclose that the analyzer is configured to monitor pore blocking during counting. Naturally, Nagai et al. do not disclose suspending the counting step, performing an unblocking operation when the pore blocking 
However, it is well-known that particle analyzers are susceptible to pore-clogging that impedes the ability of the analyzers to accurately count particles (see lines 1-10, col. 2 of Atchley et al.). According to Atchley et al., when a pore blocking is detected (e.g. via a voltage change exceeding a threshold, see lines 30-35, col. 4), an unblocking operation must be conducted before particle analysis can continue (see lines 10-12, col. 2). In light of the disclosure of Atchley et al., it would have been obvious to one of ordinary skill in the art to configure the Nagai et al. analyzer to detect a pore blocking event by monitoring pore voltage, and perform an unblocking operation if a pore blocking event is detected. Moreover, given that the pore blocking event would void a given measurement, it would have been obvious to one of ordinary skill in the art to configure the Nagai et al. analyzer to procure another aliquot of the diluted sample from the reaction cell SC and perform re-analysis after performing the unblocking operation (see lines 19-22, col. 11 of Nagai et al. disclosing that the diluted sample in the reaction cell SC is purged only after the measurement is “complete”; given that a pore blocking event would void the measurement, a measurement would not be deemed “complete” until the re-analysis is performed). 
*The limitation is recitation of intended use that does not further limit the claimed invention. Because the claimed invention is directed to an analyzer (as opposed to a method), the limitation is satisfied by any serially-arranged cells (i.e. chambers) that can be used to dilute a sample, regardless of whether the cells are actually used to perform multistage dilution. 
With respect to claim 8, upon completing the measurement, the signal processing and control apparatus outputs a discharge control signal to open the liquid discharge valve V2 to flush the reaction cell SC (see lines 23-25, col. 11).
With respect to claim 9, according to Atchley et al., pore blocking is detected only within a set time period so that false-positive detection of pore blocking caused by transient anomalies can be ignored (see lines 10-16, col. 10). In light of the disclosure, it would have been obvious to one of ordinary skill in the art to provide the Nagai et al. analyzer with a timer and configure the signal processing and control apparatus to control said timer to start timing once counting commences, control the timer to output a 
With respect to claim 10, as discussed above, the Nagai et al. analyzer is configured to discharge the diluted sample in the reaction cell SC upon completion of the measurement, wherein the discharge is accompanied by opening the liquid discharge valve V2 (see line 23, col. 11). Consequently, the signal processing and control apparatus must be configured to output a discharge control signal to the liquid discharge valve V2 to open the valve. 
With respect to claim 11, the signal processing and control apparatus would be configured to determine whether the pore blocking occurs according to deviation from a baseline (threshold) voltage (see lines 30-35, col. 4 of Atchley et al.).
With respect to claims 12 and 16, the modified Nagai et al. analyzer is discussed above. However, with respect to claims 12 and 16, valve V2 is a part of the liquid addition system comprising a fluidic path extending from V2 to V1 (see Fig. 12). Naturally, valve V2 constitutes a control valve at one end of the tube and valve V1 constitutes a control valve at another end of the tube. The liquid addition system is configured to acquire the diluted sample from the last reaction cell SC via control valve V2 and inject the acquired diluted sample into the counting cell 4/5 (see Fig. 12). Lastly, the signal processing and control apparatus is configured to close the control valves V2 and V1 once the liquid addition system P acquires the diluted sample from the last reaction cell SC, and open the valves V2 and V1 only when the liquid addition system acquires the diluted sample from the last reaction cell SC (see lines 55-63, col. 10). 
With respect to claim 13, Atchley et al. disclose that the unblocking operation can constitute reversing flow through the pore (see lines 34-35, col. 10). In light of the disclosure of Atchley et al., it would have been obvious to one of ordinary skill in the art to configure the Nagai et al. analyzer to perform the unblocking operation by reversing liquid flow through the pore. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/             Primary Examiner, Art Unit 1796